Citation Nr: 0002310	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
cardiovascular disease during the veteran's period of active 
service or the year following his separation from service, 
and there is no competent medical evidence of a nexus between 
current cardiovascular disease and service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Cardiovascular disease, 
including hypertension, which is manifested to a compensable 
degree within one year of separation from service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  


However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony, because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

In the veteran's case, his service medical records are 
negative for findings or a diagnosis of cardiovascular 
disease.  At an induction examination in October 1951, his 
heart was evaluated as normal and his blood pressure (BP) was 
144/80.  At a separation examination in September 1953, his 
heart was evaluated as normal, and his BP was 146/78.  

At an Army Reserves examination in October 1957, four years 
after his separation from active duty, a Grade I functional 
systolic pulmonic murmur was reported.  

The veteran was admitted to a VA medical center in December 
1964.  At hospital discharge in February 1965, diagnoses 
included acute glomerulonephritis and hypertensive 
cardiovascular disease, with cardiac enlargement and cardiac 
insufficiency.  

In a statement in support of claim received in November 1997, 
the veteran stated that:  High BP was found at his separation 
examination; and, three months after his separation from 
service, he was told at University Medical Center that he had 
"extremely high" BP.  

A report of VA hospitalization in November 1997 showed 
diagnoses of hypertension and a history of congestive heart 
failure.  

At a personal hearing before the undersigned Member of the 
Board in June 1999, the veteran testified that:  In basic 
training, he was told that his BP was too high; in service, 
he experienced fatigue, shortness of breath, and a racing 
heart; three months after his separation from service, a 
doctor at University Medical Center gave him samples of 
digitalis, but there are no records of that treatment; and, 
in 1965, he had a heart attack.  


Upon careful consideration of the evidence of record, the 
Board finds that the veteran's claim for service connection 
for cardiovascular disease is not well grounded, because 
there is no competent evidence of a medical diagnosis of 
cardiovascular disease, to include hypertension, during the 
veteran's period of active 
service or during the one-year presumptive period after 
separation from service, and there is no medical evidence of 
a nexus between current cardiovascular disease and service.  
38 U.S.C.A. § 5107(a); Epps.  The claim is also not well 
grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic cardiovascular disease was not demonstrated during 
service and there is no competent medical evidence of a nexus 
between current cardiovascular disease and claimed continuous 
postservice symptomatology.  

The veteran's statements do not serve to make his claim well 
grounded, because he is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation.  
Espiritu.  His statements as to what doctors purportedly told 
him about his cardiovascular status do not constitute medical 
evidence and thus do not serve to make his claim well 
grounded.  Robinette v. Brown, 7 Vet. App. 69, 77 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for cardiovascular disease "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for cardiovascular disease.  
Robinette, 8 Vet. App. at 77-78.  




ORDER

A well-grounded claim not having been submitted, entitlement 
to service 
connection for cardiovascular disease is denied.

  
		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

